                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

THOMAS WAYNE WALLER                                       CIVIL ACTION NO. 19-1115

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SHERIFF JAY RUSSELL, ET AL.                               MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Thomas Wayne

Waller’s claims of unlawful detainment, unlawful search, and false arrest are DISMISSED

WITH PREJUDICE as frivolous until the Heck conditions are met.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, with the

exception of Plaintiff’s racially-selective-law-enforcement claims against Sheriff Russell and

Deputy Kelsey Hines, Plaintiff’s remaining claims are DISMISSED as frivolous and for failing

to state claims on which relief may be granted.

       MONROE, LOUISIANA, this 3rd day of December, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
